PER CURIAM.
This is an appeal from a judgment on a counterclaim after the plaintiff had been .granted a voluntary dismissal of his complaint. The plaintiff on this appeal urges that he did not receive his day in court because the court denied an adjournment ■on the last day of the trial.
The trial was before the court without a jury. The trial had been partially completed at a prior date. The court had reserved the entire day for the completion •of the trial. At the time the concluding day of trial was called, the appellant, -through his attorney, announced that he •could not proceed because “Mr. VonZamft has been in New York all week and was rtnable to get back by reason of business -commitments holding him there.” Under rthese conditions, where the appellant, counter-defendant, had full notice of the adjourned session of the trial, no abuse of discretion has been made to appear. Maistrosky v. Harvey, Fla.App.1961, 133 So.2d 103. The question of due process is not presented. See Simon v. Craft, 182 U.S. 427, 21 S.Ct. 836, 45 L.Ed. 1165 (1901). Appellant has presented two additional points addressed to the sufficiency of the evidence and the scope of cross examination. The record reveals no reversible error in these particulars.
Affirmed.